UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 3, 2007 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 000-51765 52-2176710 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2328 West Joppa Road, Lutherville, Maryland 21093 (Address of principal executive offices) (Zip Code) (410) 494-2580 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 3, 2007, Richard C. Springer, currently Executive Vice President and Senior Banking Officer of Bay National Bank (the “Bank”), our wholly-owned subsidiary, resigned effective July 20, 2007.Mr. Springer resigned to accept a position with his previous employer.Mr. Springer’s duties for the Bank will be resumed by Hugh W. Mohler, our Chairman, President and Chief Executive Officer, who performed these functions prior to Mr. Springer’s employment with the Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAY NATIONAL CORPORATION Date: July 9, 2007 By:/s/ Mark A. Semanie Mark A. Semanie, Executive Vice President/CFO
